Citation Nr: 1819361	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-16 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for right shoulder acromioclavicular joint degenerative joint disease with rotator cuff impingement (right shoulder condition).

2.  Entitlement to service connection for left shoulder acromioclavicular joint degenerative joint disease with rotator cuff impingement (left shoulder condition).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to November 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.


FINDINGS OF FACT


1.  Neither the Veteran's right nor left shoulder condition is shown to have incepted during his service, or to have manifested to a compensable degree within a year of his discharge from service, or to be otherwise related or attributable to any disease, injury, or incident of his service.

2.  He does not meet the schedular criteria for a TDIU, and this case is not so exceptional or unusual as to render impractical the application of these regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for the right and left shoulder conditions.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  As well, the criteria are not met for a TDIU, including for referral of this claim for extra-schedular consideration.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a January 2010 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, the letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He also was afforded ample notice of the applicable law 

and requirements for substantiating his claims in the June 2012 Statement of the Case (SOC), as well in additional Supplemental SOCs (SSOCs).  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Thus, VA's duty to notify is met.

Regarding the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, including his service treatment records (STRs) and relevant post-service medical records.  He has submitted buddy statements and his own written statements.  He also, as mentioned, testified at a hearing before the Board.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claims that is obtainable and has not been obtained.  Furthermore, he was afforded a VA compensation examination and an opinion was provided concerning his claims, particularly those requesting service connection, and the opinion addresses the determinative issue of the cause or etiology of these disorders, especially in terms of their purported relationship or correlation with his military service.  The medical and other evidence, especially when considered collectively, provides the information needed to decide this appeal.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  No further development is required.  See generally 38 C.F.R. § 3.159(c)(4).  Thus, VA's duty to assist is met.

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Certain "chronic diseases" - including degenerative joint disease (DJD), i.e., arthritis, may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.


Service Connection-Left and Right Shoulder Conditions

The Veteran's post-service treatment records establish that he has a current diagnosis of right and left shoulder acromioclavicular joint DJD with rotator cuff impingement.  See, e.g., Aug. 2010 VA Exam. Rep.  Consequently, there is probative (i.e. competent and credible) medical evidence of his claimed conditions.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As already alluded to, however, there still must also be competent and credible evidence of a relationship ("nexus") between the Veteran's claimed disabilities and his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this equally critical respect that the evidence is less favorable to his claims.

At the outset, the Board notes that, while DJD, i.e., arthritis, is considered to be a "chronic disease" according to 38 C.F.R. § 3.309(a), to be presumed to have been incurred during service it had to initially manifest to a compensable degree within one year of the Veteran's separation from active duty.  There is no such indication, however; instead, the first mention of either a right or left shoulder condition in the medical evidence of record, including involving DJD, is over 30 years after the Veteran's separation from service, which is well beyond the permissible presumptive period for the initial showing of arthritis.  The diagnostic testing of the left shoulder in November 2007 that revealed moderate-to-severe osteoarthritis in the AC joint and mild glenohumeral joint degenerative changes was well beyond the permissible presumptive period.  See also Oct. 2009 VA Med. R. (finding a diagnosis of DJD of the right AC joint and rotator cuff insufficiency that was likely degenerative in nature).  Therefore, service connection on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing his entitlement to service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  An initial diagnosis of a claimed condition after service is not a preclusion to granting service connection, so long as the evidence, including that pertinent to service, establishes the disability being claimed was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs show he was injured in a motorcycle accident in June 1971.  An STR dated June 14, 1971 reflects a primary diagnosis of "motorcycle accident, multiple abrasions."  See June 1971 Discharge Summary (noting physical findings of abrasions over the hands, elbows, and upper back with several areas of full thickness skin loss).  But after that accident, the remaining STRs show he sought medical treatment instead for complaints of right knee pain and abrasions.  See, e.g., STRs dated Sept. 28, 1971 and July 10, 1972.  Additionally, his service personnel records (SPRs) indicate he went before the Physical Evaluation Board (PEB) in October 1972 and, after physical evaluation of him, the Medical Board concluded he was unfit for duty due to residuals of a right knee disability sustained from the motorcycle accident.  Relevantly, the Medical Board indicated that, aside from the right knee findings, the remainder of the physical examination was negative with no other complaints made by the Veteran.  So there was no mention of any consequent disability or impairment referable to either his left or right shoulder.

In fact, despite medical records documenting continued treatment for the Veteran's service-connected right knee disability, the earliest post-service medical records demonstrating that he complained of, or was treated for, either a right or left shoulder condition was in 2007, which was many years (indeed decades) after his separation from active duty.  That prolonged period without complaints of relevant symptoms, much less actual treatment, involving either shoulder is evidence there alternatively has not been continuity of symptomatology since his service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there is no clinical documentation of the now claimed disorder).

Nevertheless, during the pendency of this appeal, the Veteran has asserted that he experienced pain in both shoulders after his motorcycle accident, which he added has continued since his separation from service.  See also Mr. A.N. and Mr. J.H.'s buddy statements (both essentially reporting the Veteran's "increasing trouble with his right knee and shoulders" over the years).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology as contemplated by 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Here, though, the Veteran's assertions that he has continuously experienced pain in his shoulders since service, while competent evidence, is not also credible and therefore ultimately lack probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


Contrary to what is now being claimed by the Veteran and his comrades, the STRs from after the Veteran's June 1971 motorcycle accident show that he sustained a right knee injury (of which he is now service connected for) and "multiple abrasions."  But there is no mention of any complaints of, or treatment for, a right or left shoulder condition within these STRs.  Following his separation, the earliest documented evidence of any complaints or treatment for any shoulder condition was over 30 years later.  The fact that a chronic condition was not shown for such a prolonged period after his period of active service weighs against a claim that it relates back to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors, in resolving a claim).

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Conversely, in cases, as here, where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where, as here, the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence such as that proffered by the Veteran and his comrades is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).


In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana): 

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part. If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence. 

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred. In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

So it is true the mere absence of evidence does not necessarily equate to unfavorable evidence. Indeed, as mentioned there are a line of precedent cases supporting this proposition. See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Turning to review of the post-service medical records, they show that on June 12, 2007, the Veteran sought physical therapy for his right knee and left shoulder - reporting an onset of pain in his knee as in "1971" (so during his time in service; he served from 1970 to 1972), but also, notably, in his left shoulder as just "4-5 months."  So, unlike the issues with his right knee, he did not relate his left shoulder impairment back to his time in service; instead, he cited far more recent onset or origin of this additional disability. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony); Fed. R. Evid. 803 (4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")). Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to, in turn, receive the best or most appropriate medical care. See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Another VA treatment record dated October 21, 2009 documents the Veteran's complaints of "right shoulder pain without known injury."  Medical personnel indicated that he had a motorcycle crash in 1971 with multiple skin abrasions and noted that no fractures were reported.  The record further shows he has had right shoulder pain since only 2007, although it has increased in severity since then.

The Veteran was afforded a VA examination in August 2010, during which the examiner documented the Veteran's reported medical history, including his report of shoulder pain after a motorcycle accident during service.  A current diagnosis right and left shoulder acromioclavicular joint DJD with rotator cuff impingement was documented.  But as for etiology, following review of the medical evidence, the examiner concluded that it was less likely than not the Veteran's current bilateral shoulder condition was caused by or a result of the noted abrasions that he sustained and was treated for during service secondary to his motorcycle accident.  In support of this conclusion, the examiner first addressed the STRs contemporaneous to the motorcycle accident and pointed out there was no mention of any shoulder complaints.  The examiner also observed that the Veteran had surgery for his right knee and was on crutches and, thus, if there was an issue with the shoulders, they would have manifested themselves.  Next, the examiner acknowledged the Veteran's report of pain since separation, but noted that the post-service medical records show that his complaints began in 2007.  Finally, the examiner addressed the Veteran's occupational history and noted that his Social Security Disability Evaluation revealed that he performed work (i.e., maintenance work on motor parts, vehicle repairs, and repetitive lifting and stacking boxes) requiring repetitive use of the shoulders and upper extremities.

During his January 2016 Board hearing, the Veteran provided further clarification to several issues.  First, he indicated that he did not have any other injuries to his shoulders during service.  Jan. 2016 Board Hearing Tr. at 8.  Next, he indicated that, while he first sought clinical treatment for his shoulders in 2007, he had continued to treat his pain with over-the-counter medication since service.  Id. at 10.  Further, he testified that, after service, he re-injured his left shoulder while horseback riding.  Id. at 23-24.  However, he maintained that he had experienced problems with his left shoulder even prior to that ("intercurrent") injury and reiterated there had been no additional injury to his right shoulder since his service.  Id., at 25.

Ultimately, when deciding these claims for service connection, the Board must consider all evidence relevant to them, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's right and left shoulder conditions have not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  While he has attempted to establish the required correlation ("nexus") through his personal lay assertions and hearing testimony, he simply is not competent to offer a probative opinion on the etiology of his current shoulder conditions because of their medical complexity.  These shoulder conditions being claimed are complex, not merely simple or of the type that mere lay opinion is sufficient to establish their origins.  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this particular instance, the determinations as to diagnosis and causation fall outside the realm of common knowledge of a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Here, the VA compensation examiner's medical opinion is clearly against the Veteran's claims, not instead supportive of it.  There is no equally probative medical opinion of record.  Thus, the preponderance of the evidence is against finding that the Veteran's right or left shoulder condition is the result of his service and, therefore, the benefit of the doubt rule does not apply, and these claims must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Here, VA received the Veteran's TDIU claim on December 9, 2009.  As of that date, service connection has been established for right knee chondromalacia patella with osteochondral fracture and moderate posttraumatic degenerative arthritis rated as 10-percent disabling; right knee surgical scar rated as 10-percent disabling; bilateral hearing loss rated as 20-percent disabling; and, bilateral tinnitus rated as 10-percent disabling.  His combined disability rating since December 9, 2009 is 40 percent.


Since these are his only service-connected disabilities, he has not met the schedular criteria for a TDIU at any point during the period on appeal because he does not have a single disability rated at 60 percent or more and the combined rating for his service-connected disabilities is not 70 percent or more.  Nonetheless, as explained, he is still potentially eligible for a TDIU, albeit on a special extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), if it is shown that he is indeed unemployable due to his service-connected disabilities.

After reviewing the evidence of record, however, the Board finds that the Veteran has not shown this case should be referred for extra-schedular consideration under the special provisions of 38 C.F.R. § 4.16(b).  There simply is not the suggestion of an exceptional or unusual circumstance rendering impractical application of the regular schedular standards.  Indeed, to the contrary, the preponderance of the evidence is against any notion that he is or has been unable to obtain or maintain substantially gainful employment owing only to his service-connected disabilities.

In the report of a December 2007 VA compensation examination reassessing the severity of the Veteran's service-connected right knee disability, an examiner indicated that the Veteran's "[w]orking capacity is diminished by chronic right knee problems."  The examiner clarified that the Veteran is limited "to the lighter types of work" and, such work, "needs to be mostly sitting."  While the examiner ultimately reached the conclusion that "[the Veteran's] present work status probably amounts to disability retirement", this opinion was on the basis of the Veteran's right knee condition and "other orthopedic problems."  See also Jan. 2008 Veteran Statement (stating that his nonservice-connected vertigo, left shoulder, and left hand disabilities, in addition to his service-connected disabilities, prevent him from obtaining gainful employment).

In April 2008, the agency of original jurisdiction (AOJ) granted entitlement to nonservice-connected pension based on results of a February 2008 examination, during which the examiner confirmed that "even without the impediment of alcohol abuse, the disability of the left shoulder and right knee would preclude a great deal of both physical and sedentary employment."

In June 2008, the Social Security Administration (SSA) granted disability benefits due to a primary diagnosis of DJD in the right knee and a secondary diagnosis of left shoulder acromioclavicular joint arthritis.  See SSA Disability Determination and Transmittal.  While SSA determinations are not altogether binding on the Board, they are at least relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).

In May 2010, a VA examiner indicated the Veteran would "not be able to resume his usual and customary occupation in automotive and maintenance work; however [he] would be able to perform sedentary type of employment given [the] objective findings today of the right knee exam."  Likewise, a VA audiologist in May 2010 indicated that the Veteran's service-connected hearing loss would not impact sedentary employment, employment in a loosely supervised position, or employment requiring interaction with the public.

In May 2014, a VA examiner indicated that the functional impact of the Veteran's right knee is limited to no kneeling, stooping, squatting, climbing or carrying a load, guarded standing for long periods and no running, climbing stairs, and lateral movement.  Another examiner noted that the Veteran's tinnitus causes no functional impact and that his hearing loss disability results in difficulty hearing.

Generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. §§ 4.1, 4.15.  In other words the disability rating, itself, is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The evidence and various medical opinions of record simply do not indicate that the Veteran's service-connected disabilities, alone, markedly interfere with employment or cause frequent periods of hospitalization or involve any other exceptional factors that would render application of the regular schedular rating standards impractical.  The medical clinicians who have evaluated him have, for the most part, consistently made findings against his service-connected disabilities, alone, involving a sufficient level of functional impairment as to, in turn, preclude him from substantially gainful employment.  According to them he remains capable of sedentary employment, which has been defined as "the lighter types of work" that is "mostly sitting."  See, e.g., Dec. 2007 VA Exam. Rep.  It has not been shown this alternative type of work would just be an accommodation or unachievable given his prior work experience and training; in other words there is not the required indication this alternative employment would be just marginal.  38 C.F.R. § 4.18.  Accordingly, the benefit-of-the-doubt rule does not apply, and referral for extra-schedular consideration is not required.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right and left shoulder conditions is denied.

Entitlement to a TDIU also is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


